Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 05/05/2022 have been fully considered and are persuasive. 
Claims 15 and 17 have been canceled and amended, respectively, to overcome the rejections under 35 U.S.C. 112(b). These rejections are withdrawn.
Claim 16 has been amended to incorporate the allowable subject matter of claim 1. Therefore the rejection of claims 16-18 under 35 U.S.C. 103 is withdrawn.
The closest prior art references are Son (US 2017/0263492) and Kenichi (JP 5852244), the teachings of which are detailed in the previous Office action. While Son and Kenichi teach many aspects of the instantly claimed invention, these references do not teach or fairly suggest a closed position in which first and second flat walls abut one another on the same plane, as is also detailed in the previous Office action. There is no teaching or suggestion in the prior art to modify the inventions of Son and Kenichi to include such a feature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746